ORDER
PER CURIAM.
Mathews Roofing Company (Employer) and the Second Injury Fund (Fund) appeal from the decision of the Labor and Industrial Relations Commission (Commission) awarding 40 percent permanent partial disability, temporary total disability benefits, and future medical benefits against Employer for injuries Mathew Wilkins (Claimant) sustained in the course of his employment with Employer, and finding the Fund liable for permanent total disability.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Commission’s award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).